Wedell, J.
(dissenting): Under the circumstances of this case I think the judge of the city court properly approved the bond as of December 23, 1950. In my opinion the appeal should be regarded as having been perfected on that day which was in time.
I realize the statute prescribes a simple procedure for perfecting appeals and that nothing other than the filing of the papers in the office of the city court within the time designated is permitted thereby. Appeals are favored and are not to be defeated by strained construction of statutes relating thereto. It seems to me to be a strained construction of the statute to conclude it was intended to deprive the right of appeal when a party is prevented from complying with the statute because the designated office is closed on a day which is neither Sunday nor a statutory holiday.
Had appellants attempted to perfect their appeal after properly regulated business hours I think they would have been obliged to have the office opened in order to have the appeal papers filed on the tenth day. That, however, is not this case. Here the office was closed all of the tenth day.
It often, and under varying circumstances, has been held that where a person does, or attempts to do, what the law requires him to do, his right of appeal cannot be affected by an officer’s act, or an omission to act, either through negligence or design. (St. L., L. & D. Rld. Co. v. Wilder, 17 Kan. 239; Struber v. Rohlfs, 36 Kan. 202, 12 Pac. 830; Anderson v. Haslett, 81 Kan. 532, 106 Pac. 296; Louderback v. Boyd, 1 Ashm. (Pa.) 380; Read v. Dickinson, 2 Ashm. (Pa.) 224; Voorhis & Murray v. O’Malley, 9 Pa. Co. Ct. R. 193; Averett v. Horn, 19 Ala. 803; Looper v. Houston, 174 Okla. 148. 49 P. 2d 1062; Holmes v. District Court, 58 Nev. 352, 80 P. 2d 907, 117 A. L. R. 1382.) See, also, anno, on the subject in 117 A. L. R. 1386 where this general rule is stated with numerous supporting authorities including our own.
Smith, J., and Price, J., concur in the foregoing dissenting opinion.